                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) EVANSTON INSURANCE
COMPANY, an Illinois corporation, as
successor by merger to Alterra Excess &
Surplus Lines Insurance Company f/k/a
Max Specialty Insurance Company,
                                                Case No. CIV-18-781-SLP
             Plaintiff,

v.

(1) EAGLE CONTRACTING, LLC, an
Oklahoma limited liability company;
(2) VIC MAYA, an individual;
(3) A&S ROOFING, LLC, an
Oklahoma limited liability company;
(4) OKLAHOMA PROPERTY
INVESTORS, LLC, an Oklahoma
limited liability company;
(5) OKLAHOMA PROPERTY
INVESTORS II, LLC, an Oklahoma
limited liability company,
(6) OKLAHOMA PROPERTY
INVESTORS III, LLC, an Oklahoma
limited liability company; and
(7) JASON P. LAKIN, an individual,

             Defendants.

                  ORDER GRANTING JOINT MOTION TO
           STRIKE PRETRIAL DEADLINES AND CONTINUE TRIAL

      Before the court for consideration is the “Joint Motion to Strike Pretrial Deadlines

and Continue Trial” [Doc. 48] filed by the parties in this case. Upon good cause shown,

the court hereby grants that motion and strikes the pretrial deadlines as requested by the

parties and continues the present trial setting August 2019 pending the disposition of

Evanston Insurance Company’s motion for summary judgment.
IT IS SO ORDERED this 18th day of June, 2019.




                                2
